United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41794
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JESUS JORGE MELHAN,

                                    Defendant-Appellant.

                        --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                       USDC No. C-97-CR-106-2
                        --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges

PER CURIAM:*

     Jesus Jorge Melhan’s supervised release was revoked, and he

appeals the denial of his motion to dismiss the revocation

petition.   Melhan argues that the almost five-year delay in

executing the violator’s warrant violated his Sixth Amendment

right to a speedy trial.

     The Sixth Amendment provides an accused the right to a

speedy trial “[i]n all criminal prosecutions[.]”   The revocation

of supervised release is not a criminal proceeding.     United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41794
                                 -2-

States v. Marmolejo, 915 F.2d 981, 983 (5th Cir. 1990).   Thus,

“the execution of a warrant for violation of supervised release

is not subject to the Sixth Amendment's speedy trial

requirement.”    United States v. Tippens, 39 F.3d 88, 89-90 (5th

Cir. 1994).

     AFFIRMED.